RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 08a0273p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                   X
                              Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                    -
                                                    -
                                                    -
                                                         No. 04-4480
          v.
                                                    ,
                                                     >
 ALLEN CHESTER LAWSON,                              -
                           Defendant-Appellant. -
                                                   N
                     Appeal from the United States District Court
                     for the Northern District of Ohio at Toledo.
                    No. 03-00739—David A. Katz, District Judge.
                                     Argued: April 24, 2008
                               Decided and Filed: August 1, 2008
               Before: DAUGHTREY, GILMAN, and ROGERS, Circuit Judges.
                                       _________________
                                           COUNSEL
ARGUED: David E. Koerner, LAW OFFICE, Perry, Ohio, for Appellant. Joseph R. Wilson,
ASSISTANT UNITED STATES ATTORNEY, Toledo, Ohio, for Appellee. ON BRIEF: David
E. Koerner, LAW OFFICE, Perry, Ohio, for Appellant. Joseph R. Wilson, Ava M. Rotell Dustin,
ASSISTANT UNITED STATES ATTORNEYS, Toledo, Ohio, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
       ROGERS, Circuit Judge. This case is part of a consolidated appeal involving thirteen
defendants who were members of the Outlaw Motorcycle Club (“OMC”), an international
motorcycle club with chapters across the country and around the world. In 1997, the Federal Bureau
of Investigation and state law enforcement agencies began an investigation into the Green region
of the OMC, which consists of chapters in Dayton, Ohio; Fort Wayne, Indiana; Louisville,
Kentucky; Indianapolis, Indiana; and Oklahoma City, Oklahoma. As a result of the investigation,
a grand jury in the Northern District of Ohio returned a 40-count indictment in 2003 charging the
defendants with various offenses, including Racketeer Influenced and Corrupt Organizations Act
(“RICO”), drug trafficking, and firearms offenses. The defendants were tried before an anonymous
jury.
        Defendant Allen C. Lawson, a member of the OMC chapter in Dayton, Ohio, was charged
with four offenses: (1) substantive RICO in violation of 18 U.S.C. § 1962(c); (2) RICO conspiracy
in violation of 18 U.S.C. § 1962(d); (3) conspiracy to distribute controlled substances in violation

                                                 1
No. 04-4480                          United States v. Lawson                                                         Page 2


of 21 U.S.C. § 846; and (4) distribution and possession with intent to distribute marijuana in
violation of 21 U.S.C. § 841(a)(1). In support of the RICO charge, the indictment alleged four RICO
predicate acts against Lawson: (1) conspiracy to distribute controlled substances; (2) distribution
of marijuana; (3) distribution of valium; and (4) the 2001 murder of Eric Coulter at a Dayton, Ohio,
strip club named Spanky’s Dollhouse.
       To prove the charges against Lawson, the Government introduced evidence showing that
Lawson was a large-scale drug dealer. Former OMC members testified that Lawson had supplied
them with large quantities of drugs. Richard Gilligan testified that while he was an OMC member,
he purchased as much as 10 pounds of marijuana from Lawson at one time and then resold the
marijuana to other individuals in smaller quantities. Further, Gary Watkins testified that while he
was an OMC member, Lawson supplied him with 20,000 valium pills so that he could make money
from reselling those drugs to others. A witness named James Dilts also testified that Lawson
claimed to have had three people selling valium for him and claimed to be making $1,200 per week
from their efforts.
         The Government also introduced extensive evidence pertaining to the murder of Eric Coulter
in order to establish the murder as one of Lawson’s RICO predicate acts. Coulter was murdered
during a brawl in 2001 at a Dayton, Ohio, strip club named Spanky’s Dollhouse. Through
eyewitness testimony and videotape from security cameras, the Government sought to prove that
Lawson was guilty of murder under Ohio law. The evidence showed that in February of 2001 a fight
broke out at Spanky’s Dollhouse between OMC members and other patrons. Lawson’s role in the
fight is disputed. The Government contends that Lawson assaulted Eric Coulter with wooden clubs
and a beer bottle. Lawson says that he merely threw things at Coulter and swung a beer bottle at
him. What is undisputed is that OMC member Glen Carlisle approached Coulter during the fracas
and shot him in the buttocks. Shortly thereafter, a member of a different motorcycle gang delivered
a fatal gunshot wound to Coulter’s chest. Lawson admits that he was present during the incident and
assaulted Coulter, but he denies that he had anything to do with the murder.
        The jury found Lawson guilty of all four offenses with which he was charged. In a special
verdict, the jury also concluded that Lawson had committed each of the four RICO predicate acts
alleged in the indictment. Following this verdict, the district court sentenced Lawson to 235 months
in prison.
        On appeal, Lawson argues that his convictions and sentence should be reversed for the
following reasons: (1) because his right to an impartial jury was violated by the district court’s
empaneling of an anonymous jury, as well as the district court’s reading of the indictment to the
prospective jurors and the pre-trial publicity furthered by the Government; (2) because the district
court committed reversible error by admitting evidence that his nickname is “Psycho” and by
admitting evidence of the Coulter murder; (3) because his convictions were not supported by
sufficient evidence;1and (4) because the district court erroneously sentenced him under a mandatory
Guidelines regime. None of these claims has merit.

         1
            Lawson also adopts the following arguments of co-defendant John P. Walker: (1) that the admission of post-
arrest statements made by co-defendants Fowler and Carlisle was a violation of the Confrontation Clause; (2) that the
empaneling of an anonymous jury was unconstitutional; and (3) that, with respect to the narcotics conspiracy charge,
the district court should have instructed the jury on the lesser-included offense of simple possession. The first argument
is discussed in United States v. Walker, No. 04-4478, __ WL __ (6th Cir. 2008), and the entire discussion need not be
repeated here. Any violation of the Confrontation Clause was rendered harmless by the fact that the evidence against
Lawson was so strong that he would have been convicted even if the statements had not been admitted. Likewise, any
error caused by the district court’s failure to give a limiting instruction with respect to Fowler’s and Carlisle’s statements
was also rendered harmless by the overwhelming evidence of Lawson’s guilt. The second adopted argument is combined
with Lawson’s own objections to the anonymous jury and is fully discussed in this opinion. Finally, the third argument
is fully disposed of in Walker and need not be addressed here.
No. 04-4480                    United States v. Lawson                                            Page 3


                                                    I.
         The decision to empanel an anonymous jury “is within the sound discretion of the trial
court.” United States v. Talley, 164 F.3d 989, 1001 (6th Cir. 1999) (citing United States v. Eufrasio,
935 F.2d 553, 573 (3d Cir. 1991)). In this case, the district court did not abuse its discretion. We
have referred in the past to the Second Circuit’s preference that “a district court should not order the
empaneling of an anonymous jury without ‘(a) concluding that there is strong reason to believe the
jury needs protection, and (b) taking reasonable precautions to minimize any prejudicial effects on
the defendant and to ensure that his fundamental rights are protected.’” Id. (quoting United States
v. Paccione, 949 F.2d 1183, 1192 (2d Cir. 1991)). The anonymity of a jury should be preserved in
situations including, but not necessarily limited to, the following: (1) when the case involves very
dangerous defendants who were participants in large-scale organized crime, and who participated
in mob-style killings and had previously attempted to interfere with the judicial process; (2) when
the defendants had a history of attempted jury tampering and serious criminal records; or (3) when
there have been allegations of dangerous and unscrupulous conduct by the defendant, coupled with
extensive pretrial publicity. See id. (citing Paccione, 949 F.2d at 1192). The district court found
all three of these situations to be present in this case, and the defendants have not shown that factual
finding to be clearly erroneous.
        At least the first and third of the three situations described in Talley are present in this case.
The evidence portrays the defendants as very dangerous individuals who, through their membership
in the OMC, were part of a large-scale criminal enterprise. Further, the evidence shows that some
of them had participated in mob-style killings — for instance, co-defendant Jason Fowler’s
participation in the murder of a man who owed a drug debt to an OMC member. See United States
v. Fowler, __ F.3d __ (6th Cir. 2008). OMC members had also attempted to interfere with criminal
investigations by taking measures to identify government informants. Moreover, there had been
allegations of dangerous and unscrupulous conduct by the defendants coupled with pretrial publicity.
Though publicity may not have been particularly extensive, the media had reported on the case in
two prominent newspaper articles, one of which described the trial as “one of the largest federal
racketeering cases ever.” More importantly, not only had the defendants dealt drugs and committed
violent crimes, but a lawyer for the Government also stated on the record that the FBI had
corroborated allegations from a confidential informant that the defendants “were contracting to
arrange the murders of witnesses, court officers, and prosecutors [in this case].” Based on all of this,
the district court was well within its discretion to empanel an anonymous jury.
         Having appropriately determined the need for an anonymous jury, the district court took
proper precautions to minimize any prejudicial effects and to ensure that the defendants’
fundamental rights were not affected. The district court protected the defendants’ ability to
challenge potential jurors by providing that, even though the jurors’ names would remain
confidential, the defendants would be informed of each prospective juror’s community of residence,
education, and type of work experience. The district court allowed for a three-day voir dire process,
which helped to ensure that the defendants received an unbiased and impartial jury by giving the
defendants an opportunity to detect and root out prejudice from the jury pool. Finally, the district
court avoided implying that anonymity was required because the defendants were dangerous. The
court provided the jurors with a neutral, non-prejudicial reason for requiring their anonymity by
telling them that anonymity was required by the unusually large number of prospective jurors and
defendants and by asserting that anonymity would help ensure a fair trial. The district court’s
explanation would have been better if it had premised anonymity on the need to prevent the jurors
from being harassed by the media, as the district court did in Talley, 164 F.3d at 1002 n.7, but the
explanation offered in this case was sufficient to prevent the jurors from “inferring that anonymity
was necessary due to the character of the defendant.” Id. at 1002.
No. 04-4480                   United States v. Lawson                                           Page 4


        Contrary to Lawson’s argument, there is no constitutional right to a public jury. The Sixth
Amendment provides defendants with a right to a public trial by an impartial jury, but it does not
guarantee a right to a public jury. See U.S. Const. amend. VI. Thus, the text of the Constitution
does not warrant holding that defendants have a right to be informed of jurors’ identities. The
absence of any right to juror identification is further demonstrated by Founding-era evidence
indicating that such a right was not intended to be part of the Constitution. See Kory A. Langhofer,
Comment, Unaccountable at the Founding: The Originalist Case for Anonymous Juries, 115 Yale
L.J. 1823, 1826-31 (2006). There may be instances in which an anonymous jury is empaneled in
such a way as to jeopardize constitutional rights — such as the right to a presumption of innocence
— but an anonymous jury is not a constitutional violation in and of itself.
        Lawson’s rights were also not violated by the district court’s reading of the indictment to the
prospective jurors. The rule is clear in this circuit that the district court “has discretion to submit
the indictment to the jury in a criminal case as long as limiting instructions are given to the effect
that the indictment is not to be considered as evidence of the guilt of the accused.” United States
v. Scales, 594 F.2d 558, 561-62 (6th Cir. 1979) (citing Garner v. United States, 244 F.2d 575 (6th
Cir. 1957); United States v. Russo, 480 F.2d 1228, 1244 (6th Cir. 1973)). Because appropriate
limiting instructions were given in this case, the district court’s act of reading the indictment to the
prospective jurors was not an abuse of discretion. Lawson argues that it was wrong for the
indictment to be read to the jury because it allowed the jurors to be exposed to allegations of overt
acts that were not proven at trial. However, the court’s limiting instruction eliminated any prejudice
that might have been caused.
        Pre-trial publicity did not violate Lawson’s right to an impartial jury either, because the
publicity in this case caused neither presumptive nor actual prejudice. See Foley v. Parker, 488 F.3d
377, 387 (6th Cir. 2007) (citing Nevers v. Killinger, 169 F.3d 352, 362 (6th Cir. 1999)). “The
primary tool for discerning actual prejudice is a searching voir dire of prospective jurors,” Foley,
488 F.3d at 387 (citing Ritchie v. Rogers, 313 F.3d 948, 962 (6th Cir. 2002)), and the record does
not indicate that voir dire uncovered any actual prejudice. Merely demonstrating that there was
negative media coverage and that the jurors may have had prior knowledge of the issues involved
in a case is not sufficient to prove actual prejudice. See id. Presumptive prejudice was not present
here either since a circus-like atmosphere did not pervade the courthouse and surrounding
community. See id. (citing Ritchie, 313 F.3d at 952-53; Gall v. Parker, 231 F.3d 265, 309 (6th Cir.
2000)). Instead, there were merely two local newspaper articles, one published in the Toledo Blade
and one published in the Cleveland Plain Dealer, which gave background information about the
OMC, reported on the charges brought in the indictment, and discussed the previous federal
prosecution in Florida of James Wheeler, the OMC international president. Although both articles
were prominent, neither was incendiary, much less did they create a circus-like atmosphere about
the proceedings.
        In an attempt to prove that his right to an impartial jury was trampled upon, Lawson argues
that the Government violated the district court’s pre-trial publicity order and did so in an attempt
to inflame the passions of the jury pool. Not only does this argument fail to address actual or
presumptive prejudice, but it is also flatly wrong. The district court’s pre-trial order was not a gag
order; it simply reminded the lawyers to abide by the professional rules regarding publicity. The
Government attorneys do not appear to have violated those rules. From the evidence in the record,
it appears that only the article in the Toledo Blade contained information from a Government
attorney involved in the prosecution of this case. In that article, one of the Assistant United States
Attorneys stated that the charges against James Wheeler in the instant case are not the same charges
that Wheeler faced in Florida. This is simply a legitimate attempt to re-state something that appears
in public records, and does not appear to be a violation of any professional ethics rules. More
importantly, at least as far as Lawson is concerned, nothing suggests that the passions of the jury
No. 04-4480                   United States v. Lawson                                           Page 5


pool were inflamed by the Government’s pre-trial statements, or by statements from any other
source.
                                                  II.
         Lawson’s evidentiary challenges also do not require reversal. Lawson contends that the
district court should not have admitted evidence concerning the murder of Eric Coulter at Spanky’s
Dollhouse. This evidence, Lawson argues, was not admissible because it was irrelevant and not
probative. To the contrary, the evidence was relevant and admissible. Rule 401 of the Federal Rules
of Evidence says that “‘relevant evidence’ means evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Fed. R. Evid. 401. Lawson’s involvement in
Coulter’s murder is a fact that is of consequence to the determination of the action because the
indictment alleges that Coulter’s murder was one of Lawson’s RICO predicate acts. Because the
evidence at issue tends to make the existence of that fact more or less probable, the evidence was
relevant and admissible. See Fed. R. Evid. 402.
        Lawson argues that the Spanky’s Dollhouse security camera videotape should have been
excluded from evidence because it shows that someone other than Lawson killed Coulter.
Ironically, if that is the case, then the videotape is admissible precisely because it shows that Lawson
did not commit the murder. The rule says that evidence is relevant if it makes a fact that is of
consequence more or less probable than it would be without the evidence. See Fed. R. Evid. 401.
Although one would normally expect the Government to introduce only evidence of guilt, a piece
of exculpatory evidence is not rendered irrelevant or inadmissible simply because it is offered by
the Government.
         Lawson also argues that evidence of Coulter’s murder should have been kept out of the trial
under Rule 403 of the Federal Rules of Evidence because the probative value of the evidence was
substantially outweighed by the danger of unfair prejudice. This argument lacks merit. Within the
context of Rule 403, “[u]nfair prejudice does not mean the damage to a defendant’s case that results
from the legitimate probative force of the evidence; rather it refers to evidence which tends to
suggest [a] decision on an improper basis.” United States v. Newsom, 452 F.3d 593, 603 (6th Cir.
2006) (quoting United States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993)). The evidence concerning
Coulter’s murder is nothing more than direct evidence of a charged offense. It has nothing but
legitimate probative force and does not suggest a decision on an improper basis. Because it is highly
probative on the question of whether Lawson committed the RICO predicate act of murder, the
district court properly refused to exclude the evidence under Rule 403.
       Finally, it might be the case that the jury should not have been permitted to hear that
Lawson’s nickname is “Psycho” since the nickname was not necessary to identify him or connect
him with the acts charged. Cf. United States v. Emuegbunam, 268 F.3d 377, 394 (6th Cir. 2001)
(dealing with the use of an alias in the indictment). Nevertheless, any error in this regard was
harmless because, given the weight of evidence against Lawson, the outcome of trial would not have
been any different if the evidence had not been admitted. See United States v. Vasilakos, 508 F.3d
401, 406 (6th Cir. 2007) (quoting United States v. Johnson, 440 F.3d 832, 847 (6th Cir. 2006)).
                                                  III.
       Lawson was not entitled to a directed verdict on any of the charges of which he was
convicted. This court reviews de novo the sufficiency of the evidence to sustain a conviction.
United States v. Gibson, 896 F.2d 206, 209 (6th Cir. 1990). Evidence is sufficient to sustain a
conviction if “after viewing the evidence in the light most favorable to the prosecution, and after
giving the government the benefit of all inferences that could reasonably be drawn from the
testimony, any rational trier of fact could find the elements of the crime beyond a reasonable doubt.”
No. 04-4480                    United States v. Lawson                                            Page 6


United States v. M/G Transp. Servs., Inc., 173 F.3d 584, 589 (6th Cir. 1999) (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979)). Evaluating the evidence according to this standard, it is clear
that a rational jury could be convinced beyond a reasonable doubt of Lawson’s guilt on each offense.
                                                   A.
        A substantive RICO charge requires the Government to prove: (1) the existence of an
enterprise which affects interstate or foreign commerce; (2) the defendant’s association with the
enterprise; (3) the defendant’s participation in the conduct of the enterprise’s affairs; and (4) that the
participation was through a pattern of racketeering activity. See United States v. Sinito, 723 F.2d
1250, 1260 (6th Cir. 1983) (citing United States v. Phillips, 664 F.2d 971 (5th Cir. 1981); United
States v. Bright, 630 F.2d 804 (5th Cir. 1980); United States v. Elliott, 571 F.2d 880, 897-99 (5th
Cir. 1978)). Only the third and fourth elements are at issue here, and both were sufficiently proven
by the Government.
        The third element is established here because the evidence is sufficient to convince a rational
jury beyond a reasonable doubt that Lawson participated in the operation or management of the
criminal enterprise. See Reves v. Ernst & Young, 507 U.S. 170, 183 (1993). The evidence indicates
that one of the activities of the OMC criminal enterprise was the distribution of controlled
substances. In fact, one can gather from the evidence that this was a prime source of funding for the
OMC. The evidence also indicates that Lawson supplied large quantities of drugs to other OMC
members with the knowledge that the members would resell the drugs at a profit. Viewed in the
light most favorable to the Government, this evidence — coupled with Lawson’s membership in the
OMC — was enough for a rational trier of fact to infer that Lawson’s drug dealing was an
implementation of the OMC’s decisions and policies concerning drug distribution. As explained
in the companion case of United States v. Fowler, __ F.3d __ (6th Cir. 2008), this is sufficient to
satisfy the Reves “operation or management” test.
        The evidence is also sufficient to allow a rational trier of fact to find the fourth element of
the RICO offense — participation through a pattern of racketeering activity — beyond a reasonable
doubt. A pattern of racketeering activity requires at least two predicate acts. See 18 U.S.C.
§ 1961(5). Four predicate acts were alleged against Lawson — Racketeering Act 1A (conspiracy
to distribute controlled substances among OMC members), Racketeering Act 3 (distribution of
marijuana), Racketeering Act 4 (distribution of valium), and Racketeering Act 25 (the murder of
Eric Coulter). The jury found that Lawson committed all four predicate acts. Lawson, however,
argues that there are too few predicate acts to support a RICO conviction because there is not
sufficient evidence to prove that he committed Act 25, and because Acts 1A, 3, and 4 are really just
one predicate act.
         With respect to Act 25, Lawson appears to be correct; the evidence does not appear to permit
a finding that he murdered Eric Coulter. It is undisputed that Glen Carlisle shot Coulter, and there
is no evidence that Lawson aided Carlisle in any way, much less that he had the intent to do so. A
member of a different motorcycle gang delivered the fatal shot, and there is no evidence that Lawson
aided that act either. Thus, while Lawson admits that there is evidence that he assaulted Coulter,
there is essentially no evidence to support a finding that he murdered Coulter. However, this makes
no difference in the ultimate outcome because there is sufficient evidence to support the jury’s
findings on the other three predicate acts, which, contrary to Lawson’s argument, are three distinct
predicate acts. Lawson alleges that the drug conspiracy predicate act (1A) and the two drug
distribution predicate acts must be merged into one predicate act because they were all part of the
same conspiracy alleged in Racketeering Act 1A. This is not correct though. Conspiracy to commit
a substantive crime and the substantive offense itself may count as separate predicate acts for RICO
purposes. We squarely so held in United States v. Licavoli, 725 F.2d 1040, 1044-47 (6th Cir. 1984).
No. 04-4480                   United States v. Lawson                                           Page 7


Therefore, even without Racketeering Act 25, there are still enough predicate acts to sustain a RICO
conviction.
         The Government has also met the fourth element’s additional requirement of satisfying the
“continuity plus relationship” test by demonstrating a relationship between the predicate acts as well
as a threat of continued activity. See Snowden v. Lexmark Int’l, 237 F.3d 620, 622 (6th Cir. 2001)
(citing Saglioccolo v. Eagle Ins. Co., 112 F.3d 226, 229 (6th Cir. 1997)). Based on the extensive
evidence of the OMC’s participation in the drug trade, a rational jury could easily conclude that
Racketeering Acts 1A, 3, and 4 were related to the activities of the enterprise. This is sufficient to
satisfy the relatedness prong of the “continuity plus relationship” test. See United States v. Corrado,
227 F.3d 543, 554 (6th Cir. 2000) (quoting United States v. Locascio, 6 F.3d 924, 943 (2d Cir.
1993)). The Government need not prove that the predicate acts were directly interrelated. See id.
Instead, the predicate acts must be “be connected to the affairs and operations of the criminal
enterprise.” Id. (citing United States v. Locascio, 6 F.3d at 943; United States v. Qaoud, 777 F.2d
1105, 1116 (6th Cir. 1985)). This can be established “by proof that: (1) the defendant was enabled
to commit the offense solely by virtue of his position in the enterprise; or (2) the offense was related
to the activities of the enterprise.” Id. (quoting Locascio, 6 F.3d at 943).
        Finally, there is no real question that the racketeering acts presented a threat of continued
activity. The evidence is ample that “the predicates can be attributed to a defendant operating as part
of a long-term association that exists for criminal purposes.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.
229, 243 (1989).
        In short, the evidence belies that Racketeering Acts 1A, 3, and 4 were sporadic, unrelated
activities. There was sufficient evidence that they constituted a pattern of racketeering activity.
                                                  B.
        Lawson argues that his RICO conspiracy conviction must be overturned because there is no
evidence that he entered into an agreement to violate RICO. Although there is no direct evidence
that Lawson entered into such an agreement, his RICO conspiracy conviction must be affirmed
nonetheless because the agreement can be inferred from his acts. See United States v. Gardiner, 463
F.3d 445, 457 (6th Cir. 2006) (citing United States v. Hughes, 895 F.2d 1135, 1141 (6th Cir. 1990)).
The OMC was an organization that encouraged its members to engage in the drug trade. One can
infer from the evidence that it facilitated such endeavors so that the profits could be used to finance
the OMC’s activities. Although there is no direct evidence that Lawson’s drug profits went to the
OMC, it was reasonable to infer that he joined the OMC drug-distribution ring and thereby agreed
to violate RICO. Lawson contends that his drug dealing was not connected to the OMC and
therefore is not evidence of an agreement to be part of the OMC drug-distribution ring. This
argument is contradicted by evidence showing that he supplied drugs to fellow OMC members, and
by the evidence that he did so with the knowledge that the drugs would be resold to the general
public. Thus, one can infer that he had entered into an agreement with other OMC members to
violate RICO by operating a drug ring. And because the evidence shows that Lawson committed
three RICO predicate acts, a rational jury could infer that Lawson agreed that either he or someone
else would commit at least two RICO predicate acts. This is sufficient for a RICO conspiracy
conviction because it shows that he “intended to further ‘an endeavor which, if completed, would
satisfy all of the elements of a substantive [RICO] criminal offense . . . .’” United States v. Saadey,
393 F.3d 669, 676 (6th Cir. 2005) (quoting Salinas v. United States, 522 U.S. 52, 65 (1997)).
                                                  C.
       Lawson’s narcotics conspiracy conviction could be supported solely by James Dilts’s
testimony that Lawson had told Dilts that Lawson “had three other individuals selling valium for
No. 04-4480                   United States v. Lawson                                          Page 8


him . . . [and] made a profit of $1,200 a month from those three.” The evidence of his guilt is all the
more convincing when combined with the facts that Lawson was a member of an organization that
distributed drugs — i.e., the OMC — and that he supplied drugs to other members of that
organization with knowledge that the drugs would be broken down into smaller quantities and
resold. All of this evidence allows for a finding of guilt beyond a reasonable doubt because it
permits a rational jury to conclude that Lawson (1) had entered into an agreement with two or more
persons to violate the drug laws, (2) had knowledge and intent to join in the conspiracy, and (3)
participated in the conspiracy. See United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006) (citing
United States v. Salgado, 250 F.3d 438, 446 (6th Cir. 2001); United States v. Elder, 90 F.3d 1110,
1120 (6th Cir. 1996)).
                                                  D.
        Lawson understandably does not provide any analysis for his claim that there is insufficient
evidence to support his conviction of distribution and possession with intent to distribute marijuana.
This issue is without merit because there is ample evidence demonstrating that Lawson possessed
marijuana with the intent to distribute. Multiple individuals testified that they had purchased
marijuana from Lawson and that Lawson knowingly possessed marijuana that he intended to
distribute. Such evidence is sufficient to support this conviction. See United States v. Pope, 561
F.2d 663, 670 (6th Cir. 1977) (quoting United States v. Jewell, 532 F.2d 697, 698 (9th Cir. 1976)).
                                                 IV.
        Finally, there are no errors in connection with Lawson’s sentence. Lawson argues that his
sentence must be vacated because it was imposed under a mandatory Guidelines regime. Although
he was sentenced before the Supreme Court’s decision in United States v. Booker, 543 U.S. 220
(2005), his argument lacks merit because the district court appropriately imposed an alternative
sentence under an advisory Guidelines regime. See United States v. Christopher, 415 F.3d 590, 593-
94 (6th Cir. 2005).
        His argument also fails to the extent that he objects to the reasonableness of his alternative
sentence. The alternative sentence is procedurally and substantively reasonable, and therefore not
an abuse of discretion. See Gall v. United States, 128 S. Ct. 586, 597 (2007). Although the district
court’s discussion of the relevant factors from 18 U.S.C. § 3553(a) was sparse, it was sufficient “to
allow for reasonable appellate review.” United States v. Sexton, 512 F.3d 326, 331 (6th Cir. 2008)
(citing United States v. Williams, 436 F.3d 706, 708-09 (6th Cir. 2006)). Additionally, the district
court did not select the sentence arbitrarily, base the sentence on impermissible factors, fail to
consider pertinent factors from 18 U.S.C. § 3553(a), or give an unreasonable amount of weight to
any pertinent factor. See United States v. Brown, 501 F.3d 722, 724 (6th Cir. 2007).
                                                  V.
       For the foregoing reasons, Lawson’s convictions and sentence are AFFIRMED.